Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Edward Chestnut appeals the district court’s orders denying his motions to reduce the amount of funds withdrawn from his prison trust account pursuant to 28 U.S.C. § 1915(b)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.